                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE

 HEIDI REEF,

                        Plaintiff,

                       v.                                  CAUSE NO.: 4:19-CV-21-TLS

 ANDREW SAUL, Commissioner of the
 Social Security Administration,

                       Defendant.

                                     OPINION AND ORDER

       Plaintiff Heidi Reef seeks review of the final decision of the Commissioner of the Social

Security Administration denying her application for disability insurance benefits. Plaintiff argues

that the Administrative Law Judge (ALJ) made several errors in formulating her residual

functional capacity based on misstatements of the evidence. For the reasons set forth below, the

Court finds that the ALJ has not created a logical bridge between the evidence of record and the

conclusion that Plaintiff can perform the standing and walking requirements of light work.

Therefore, reversal and remand for further proceedings is warranted.

                               PROCEDURAL BACKGROUND

       On June 8, 2015, Plaintiff filed an application for disability insurance benefits, alleging

disability beginning April 13, 2015. AR 62, 174, ECF No. 5. The claim was denied initially and

on reconsideration. Id. 72, 89. Plaintiff requested a hearing, which was held before the ALJ on

November 28, 2017. Id. 110, 112, 131. On March 13, 2018, the ALJ issued a written decision

and found Plaintiff not disabled. Id. at 17–30. On March 8, 2019, Plaintiff filed her Complaint

[ECF No. 1] in this Court, seeking reversal of the Commissioner’s final decision. Plaintiff filed
an opening brief [ECF No. 10], the Commissioner filed a response brief [ECF No. 13], and

Plaintiff filed a reply brief [ECF No. 14].

                                      THE ALJ’S DECISION

       For purposes of disability insurance benefits and supplemental security income, a

claimant is “disabled” if she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than”

twelve months. 42 U.S.C. § 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). To be found

disabled, a claimant must have a severe physical or mental impairment that prevents her from

doing not only her previous work, but also any other kind of gainful employment that exists in

the national economy, considering her age, education, and work experience. 42 U.S.C.

§ 423(d)(2)(A); 20 C.F.R. § 404.1505(a).

       An ALJ conducts a five-step inquiry to determine whether a claimant is disabled. 20

C.F.R. § 404.1520. The first step is to determine whether the claimant is no longer engaged in

substantial gainful activity. Id. § 404.1520(a)(4)(i), (b). In this case, the ALJ found that Plaintiff

had not engaged in substantial gainful activity since April 13, 2015, the alleged onset date. AR

19.

       At step two, the ALJ determines whether the claimant has a “severe impairment.” 20

C.F.R. § 404.1520(a)(4)(ii), (c). Here, the ALJ determined that Plaintiff has the severe

impairments of idiopathic gastroparesis, degenerative disc disease at the lumbar spine with mild

facet hypertrophy and mild spinal stenosis, bilateral greater trochanteric bursitis, tarsal tunnel

syndrome to both lower extremities, left facial numbness, and bilateral degenerative joint

disease. AR 19.



                                                   2
         Step three requires the ALJ to consider whether the claimant’s impairment(s) “meets or

equals one of [the] listings in appendix 1 to subpart P of part 404 of this chapter.” 20 C.F.R.

§ 404.1520(a)(4)(iii), (d). If a claimant’s impairment(s), considered singly or in combination

with other impairments, meets or equals a listed impairment, the claimant will be found disabled

without considering age, education, and work experience. Id. § 404.1520(a)(4)(iii), (d). Here, the

ALJ found that Plaintiff does not have an impairment or combination of impairments that meets

or medically equals a listing, indicating that he considered Listings 1.02, 1.04, 5.06, and 5.08.

AR 21–22.

         When a claimant’s impairment(s) does not meet or equal a listing, the ALJ determines the

claimant’s “residual functional capacity” (RFC), which “is an administrative assessment of what

work-related activities an individual can perform despite [the individual’s] limitations.” Dixon v.

Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001); see also 20 C.F.R. § 404.1520(e). In this case,

the ALJ assessed the following RFC:

         After careful consideration of the entire record, the undersigned finds that the
         claimant has the residual functional capacity to perform light work as defined in 20
         CFR 404.1567(b) with exceptions. Specifically, the claimant is able to lift, carry,
         push and pull 20 pounds occasionally and 10 pounds frequently, stand and/or walk
         6 hours in an 8-hour workday and sit 6 hours in an 8-hour workday. She is able to
         occasionally climb ladders, ropes or scaffolds and frequently balance, stoop, kneel,
         crouch and crawl. Last, the claimant is limited to occasional exposure to extreme
         heat, wetness and hazards.

AR 22.

         The ALJ then moves to step four and determines whether the claimant can do her

past relevant work in light of the RFC. 20 C.F.R. § 404.1520(a)(4)(iv), (f). In this case, the

ALJ found that Plaintiff is capable of performing her past relevant work as a medical

assistant (DOT #079.362-010), which is light skilled under the DOT and medium as

performed. AR 29. The ALJ found that this work does not require the performance of work-

                                                  3
related activities precluded by the Plaintiff’s RFC. Id. Because Plaintiff could perform her

past relevant work, the ALJ found that Plaintiff was not disabled at step four under 20

C.F.R. § 404.1520(f). Id. Thus, the ALJ did not need to move to step five to consider

whether Plaintiff could make an adjustment to other work in the national economy. 20

C.F.R. § 404.1520(a)(4)(v), (g). The claimant bears the burden of proving steps one

through four, whereas the burden at step five is on the ALJ. Zurawski v. Halter, 245 F.3d

881, 885–86 (7th Cir. 2001); see also 20 C.F.R. § 404.1512.

       Plaintiff sought review of the ALJ’s decision by the Appeals Council, and the Appeals

Council subsequently denied review. AR 1–8, 9–11. Thus, the ALJ’s decision is the final

decision of the Commissioner. Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019). Plaintiff

now seeks judicial review under 42 U.S.C. § 405(g).

                                   STANDARD OF REVIEW

       The Social Security Act authorizes judicial review of the agency’s final decision. 42

U.S.C. § 405(g). On review, a court considers whether the ALJ applied the correct legal standard

and the decision is supported by substantial evidence. See Summers v. Berryhill, 864 F.3d 523,

526 (7th Cir. 2017); 42 U.S.C. § 405(g). A court will affirm the Commissioner’s findings of fact

and denial of disability benefits if they are supported by substantial evidence. Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moore v. Colvin, 743 F.3d

1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It

must be “more than a scintilla but may be less than a preponderance.” Skinner v. Astrue, 478

F.3d 836, 841 (7th Cir. 2007) (citing Richardson, 402 U.S. at 401). Even if “reasonable minds

could differ” about the disability status of the claimant, the court must affirm the



                                                  4
Commissioner’s decision as long as it is adequately supported. Elder v. Astrue, 529 F.3d 408,

413 (7th Cir. 2008) (quoting Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007)).

       The court considers the entire administrative record but does not “reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute [the court’s] own judgment for that

of the Commissioner.” McKinzey v. Astrue, 641 F.3d 884, 889 (quoting Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Nevertheless, the court conducts a “critical review

of the evidence,” and the decision cannot stand if it lacks evidentiary support or an adequate

discussion of the issues. Lopez, 336 F.3d at 539 (quotations omitted); see also Moore, 743 F.3d

at 1121 (“A decision that lacks adequate discussion of the issues will be remanded.”). The ALJ is

not required to address every piece of evidence or testimony presented, but the ALJ “has a basic

obligation to develop a full and fair record and must build an accurate and logical bridge between

the evidence and the result to afford the claimant meaningful judicial review of the

administrative findings.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (internal

citations omitted). However, “if the Commissioner commits an error of law,” remand is

warranted “without regard to the volume of evidence in support of the factual findings.” White ex

rel. Smith v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782

(7th Cir. 1997)).

                                            ANALYSIS

       Plaintiff seeks reversal of the ALJ’s decision, arguing that the ALJ’s RFC determination

is based on several misstatements of the record. Specifically, Plaintiff argues that the ALJ erred

in finding that Plaintiff can sustain the standing and walking requirements of light work, in

analyzing Plaintiff’s daily activities and their relationship to her ability to sustain work-related




                                                  5
activities, in describing Plaintiff’s activity of sewing dog collars, and by not accommodating

Plaintiff’s gastroparesis in the RFC.

       The Residual Functional Capacity (“RFC”) is a measure of what an individual can do

despite her limitations. Young v. Barnhart, 362 F.3d 995, 1000–01 (7th Cir. 2004); 20 C.F.R.

§ 404.1545(a). The determination of a claimant’s RFC is a legal decision rather than a medical

one. Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995); see also Thomas v. Colvin, 745 F.3d

802, 808 (7th Cir. 2014) (citing 20 C.F.R. § 404.1527(d)). “RFC is an assessment of an

individual’s ability to do sustained work-related physical and mental activities in a work setting

on a regular and continuing basis. A ‘regular and continuing basis’ means 8 hours a day, for 5

days a week, or an equivalent work schedule.” SSR 96-8p, 1996 WL 374184, at *1 (July 2,

1996). “The RFC assessment is a function-by-function assessment based upon all of the relevant

evidence of an individual’s ability to do work-related activities.” Id. at *3.

       The relevant evidence includes medical history; medical signs and laboratory findings;

the effects of treatment; reports of daily activities; lay evidence; recorded observations; medical

source statements; the effects of symptoms, including pain, that are reasonably attributed to a

medically determinable impairment; evidence from attempts to work; need for a structured living

environment; and work evaluations, if available. Id. at *5. In arriving at an RFC, the ALJ “must

consider all allegations of physical and mental limitations or restrictions and make every

reasonable effort to ensure that the file contains sufficient evidence to assess RFC.” Id.

       In this case, Plaintiff has shown that substantial evidence does not support the ALJ’s

conclusion that Plaintiff can sustain the standing and walking requirements of light work, which

are standing and/or walking six hours in an eight-hour workday. The Court finds that remand is

required for the ALJ to explain how the evidence supports a finding that Plaintiff is able to stand



                                                  6
or walk for six hours in an eight-hour workday in light of her ongoing foot, ankle, leg, hip, and

back pain.

       Plaintiff notes that the record documents a long history of treatment with injections and

surgery for lumbar spine degenerative disc disease, bilateral greater trochanteric bursitis, and

tarsal tunnel syndrome of both lower extremities, all of which the ALJ found to be severe

impairments. AR 19. The Plaintiff also recognizes that the ALJ extensively summarized portions

of the medical record related to these impairments. Pl.’s Br. 21 (citing AR 23–27). Indeed, the

ALJ thoroughly discussed the evidence of record. See AR 23–28. However, Plaintiff contends

that the ALJ erred by concluding that, even though she had surgery and injections, “her pain is

greatly reduced and at times completely relieved.” AR 25. The Court agrees that this conclusion,

on which the ALJ relied to find that Plaintiff can perform the standing and walking requirements

of light work, is not supported by substantial evidence.

       After hip surgery in October 2015, Plaintiff continued to have pain in her hips and

increased pain with sitting, standing, and stair climbing. AR 519–20, 873–74. In December 2015,

a physical therapist documented right hip tightness and gait difficulty. Id. 519–20. In February

2016, Plaintiff reported to treating physician Dr. Fisher that she had had multiple steroid hip

injections on the right and trials of oral medications “to no avail;” that, although her hip surgery

initially provided relief, a month later she developed acute severe pain, swelling, and numbness

in the right anterior thigh; and that physical therapy subsequently provided some temporary

relief. Id. 477. Dr. Fisher noted that Plaintiff reported daily pain that localizes to her right upper

lateral back area and that she continues with swelling, pain, or numbness in her right anterior

thigh, which is worse at the end of the day. Id. Dr. Fisher opined that Plaintiff’s pain could be




                                                   7
due to L4-L5 nerve root impingement. Id. 477–78; see also id. 517. In February 2016, Plaintiff

received a L5 bilateral nerve root block. Id. 642.

       On referral by Dr. Fisher, in April 2016, Dr. Freedman of the Mayo Clinic examined

Plaintiff for her complaints of “chronic back pain and shooting symptoms into the bilateral lower

extremities, specifically into the right lateral hip area which has been a rather challenging

problem to treat.” Id. 608. Dr. Freedman recognized the pain Plaintiff experienced following the

October 2015 hip surgery and that, despite treatment efforts, Plaintiff “has had minimal lasting

clinical benefit” from the surgery. Id. Dr. Freedman opined that Plaintiff could have radiculitis

that affected the L5 nerve root and noted she had diminished sensation in the L5 area over the

right lateral femoral cutaneous nerve. Id. 608–10. Dr. Freedman further explained that surgical

intervention was not recommended and that symptom control through selective nerve root blocks

was Plaintiff’s best option. Id. 609. Dr. Freedman wrote that he told Plaintiff, “[S]ometimes

people have painful conditions of the musculoskeletal system for which surgery and other

treatments are just not beneficial, and we are left in that scenario with trying to minimize the

symptoms as best we can.” Id.

       In a July 2016 treatment note, Plaintiff continued to seek treatment options. Id. 692. She

reported that the right L5 selective nerve root block from May 2016 did not give her significant

improvement like her first block, reporting 80% pain relief. AR 692. She reported having

difficulty with incline and that the pain is “significantly limiting.” Id. She reported 50% pain

relief with topicals. Id. She reported that leaning forward, bending, and sitting exacerbate her

pain and that she has been unable to find anything that significantly alleviates her pain. Id.

Plaintiff asked about the possibility of surgery and was offered the possibility of spinal cord




                                                  8
stimulation. Id. The treatment note indicates that efforts continued to determine the source of her

pain. Id.

        The ALJ’s statement that treatment had greatly reduced or eliminated Plaintiff’s pain is

not supported by the record, and the ALJ has failed to build a logical bridge from the evidence to

the RFC for light work. As argued by the Commissioner, the ALJ noted multiple instances in the

record where Plaintiff had normal gait and full strength upon examination, AR 25–27 (citing AR

311, 614, 684); however, there is no discussion of how those examination findings support an

ability to stand or walk for six hours in an eight-hour workday. The case is remanded for the ALJ

to explain how Plaintiff is able to stand or walk for six out of eight hours in light of the ongoing

pain she experiences in her feet, ankles, legs, hips, and back and for which she does not appear to

be able to obtain meaningful relief.

        This error regarding Plaintiff’s ongoing pain and her ability to perform the standing and

walking requirements of light work is compounded by the ALJ’s treatment of the evidence

related to Plaintiff’s daily activities and her work sewing dog collars. As for her daily activities,

Plaintiff argues that the ALJ erred when he wrote:

        She admits that she continues to garden, socialize, volunteer, work part-time, and
        swim daily. The claimant reported that she would swim all day if she could and
        would swim for a few hours at a time. This coupled, with her volunteering,
        gardening and working after her onset date and retiring even with ongoing
        medical treatment is evidence that she is able to perform light exertional work
        with . . . postural and environmental limitations.

AR 28–29. Plaintiff is correct that the record does not support the ALJ’s statements regarding the

nature, frequency, and quality of Plaintiff’s daily activities; as a result, the ALJ has failed to

show how these daily activities support an ability to perform light work.

        First, the ALJ commented at least twice that Plaintiff’s volunteering and socializing are

evidence of her ability to perform light work. AR 25, 28. However, the ALJ offers no record

                                                   9
citation in support of either activity. The Commissioner acknowledges that there does not appear

to be a reference in the record to Plaintiff performing volunteer work. Def.’s Br. 8, n. 4, ECF No.

13. As for socializing, Plaintiff reported in her adult function report that she goes out to eat with

her husband “close by,” visits with neighbors, or goes out with friends. AR 211, 215. Plaintiff’s

husband reported that Plaintiff no longer participates in activities that require a lot of walking

and that she is not as socially active as she used to be. Id. 207. Without any context for the nature

and extent of the socializing, it is unclear how Plaintiff’s reported activities support an ability to

stand or walk for six hours in an eight-hour workday when contrasted with the long and

extensive record of Plaintiff’s foot, ankle, leg, hip, and back pain. See Engstrand v. Colvin, 788

F.3d 655, 661 (7th Cir. 2015) (finding that the ALJ wrongly evaluated the significance of the

claimant’s reported activities, which were consistent with the claimant’s testimony as to his

limitations).

        Next, Plaintiff argues that the ALJ erred by stating that, “[d]espite [her] pain, she enjoyed

gardening and gardened 2 and a 1/2 acres.” AR 27 (citing AR 611). Plaintiff is correct that the

ALJ misstates the underlying source, which is Dr. Freedman’s notation, in the context of

summarizing Plaintiff’s ongoing pain after the October 2015 surgery: “She notes concern that

she has always been quite active, gardening two and a half acres, and she is having more

difficulties with this and other daily activities.” Id. 611. The report does not state that Plaintiff is

currently gardening two and a half acres at the same intensity that she did prior to her disability.

Although Plaintiff testified that she loves to garden, she testified that she wears knee pads and

crawls in order to do so. Id. 56. In fact, she wrote in her questionnaire that she engages in “very

limited flower gardening.” Id. 215. This limited activity of gardening as set forth in the record

does not support a finding of the ability to stand or walk six hours in an eight-hour workday.



                                                   10
        As for swimming, the ALJ notes in several places that Plaintiff swims, id. 24, 25, 28, and

the ALJ relies on this fact to find that Plaintiff can perform light work, id. 25, 28. Indeed,

Plaintiff reported during the August 2015 mental consultative examination that she likes to swim

and that she “actually swims nearly the entire day when she the available time.” Id. 318. A July

27, 2015 progress note by Dr. Lockwood indicates the Plaintiff swims three hours a day. Id. 302.

However, there is no record of the type of swimming she engaged in. And the Court notes that

Dr. Lockwood’s July 2015 notation was made in the context of listing methods of relieving pain,

including applying a gel, stretching exercises, swimming three hours a day, diclofenac pills, and

injections. AR 302. The July 2015 record also indicates that “[s]he cannot walk very far, cannot

walk on anything but a level surface. . . . Has to be careful with the garden.” Id. Moreover, the

record demonstrates that Plaintiff’s foot, leg, knee, and hip pain are all exacerbated by weight-

bearing activities such as walking and climbing stairs; swimming is not such an activity. It is

unclear how an ability to swim translates into an ability to stand or walk six hours in an eight-

hour workday. See Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004) (noting that the

ability to engage in limited exercise to help pain does not contradict allegations of disabling pain

nor does it necessarily demonstrate an ability to work eight hours a day for a five-day

workweek).

        As to Plaintiff’s work sewing dog collars after her onset date, the ALJ wrote that Plaintiff

“testified that she retired in March 2015 and now makes dog collars where she works 3–4 hours

per day at home, which entails her sewing and putting the collars together.” AR 23. However,

Plaintiff testified that she can sew generally three to four hours a day but “never at one period of

time.” Id. 46. She testified that she had arranged her sewing the room so that she can change

positions frequently because, she testified, “[W]ith the hip pain, I can’t sit. I can’t stand. I can’t



                                                  11
do anything for a very long period of time, in any one position, if you understand what I mean.”

Id. 45. As for making dog collars, she clarified that she only makes them for two groomers with

whom she had a prior relationship and that she makes the collars for about two hours a month

prior to major holidays. Id. 48–49. In her adult function report, Plaintiff wrote that she cannot

sew for more than two hours and that she cannot stand to cut things out. Id. 215. In weighing

Plaintiff’s subjective complaints, the ALJ commented that Plaintiff “continues to work . . . [and]

run a business from her home.” AR 29. Neither characterization of Plaintiff’s dog-collar making

activity as “continuing to work” or as “running a business” is supported by Plaintiff’s testimony.

On remand, the ALJ is directed to properly consider the nature of Plaintiff’s sewing activities in

weighing Plaintiff’s subjective complaints and in assessing Plaintiff’s ability to sustain work at

the light exertional level.

        Because the ALJ misstated portions of the evidence related to Plaintiff’s daily activities,

substantial evidence does not support the ALJ’s conclusion that Plaintiff’s daily activities are

consistent with light work. See Hughes v. Astrue, 705 F.3d 276, 278–79 (7th Cir. 2013) (finding

the plaintiff’s activities of daily living not inconsistent with a finding of disability).

        As another basis for remand, Plaintiff argues in her brief that the RFC does not

accommodate limitations due to her gastroparesis because the RFC does not include a restriction

for extra time in the restroom. A review of the record and the ALJ’s decision shows that the ALJ

accurately considered Plaintiff’s history of gastroparesis and the record evidence of treatment for

the condition. The most relevant treatment record regarding a need to use the restroom frequently

is the April 2017 record in which Plaintiff reported that she had as many as fifteen bowel

movements a day. AR 935. As noted by the ALJ, the doctor reduced the dosage of the

medication that was causing the frequent bowel movements. Id. 28 (citing AR 935). In the



                                                   12
subsequent October 2017 treatment record, Plaintiff reported that her bowel movements were

“unpredictable” and that she had abdominal pain, abdominal discomfort, bloating, weight gain,

and inability to eat. Id. 951–52. The ALJ noted that the doctor’s suspicion that Plaintiff’s

abdominal pain was due to her not following the prescribed diet. Id. 28 (citing AR 950–52).

Nevertheless, because the case is being remanded on other grounds, the ALJ is directed to

specifically address whether the record supports a need to use the restroom frequently such that

an additional limitation should be incorporated in the RFC.

       Finally, Plaintiff asks the Court to reverse and remand for an award of benefits or, in the

alternative, for further proceedings. An award of benefits is appropriate “only if all factual issues

involved in the entitlement determination have been resolved and the resulting record supports

only one conclusion—that the applicant qualifies for disability benefits.” Allord v. Astrue, 631

F.3d 411, 415 (7th Cir. 2011) (citing Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th

Cir. 2005)). Based on the discussion above, an immediate award of benefits is not appropriate.

                                         CONCLUSION

       For the reasons stated above, the Court GRANTS the relief sought in Plaintiff’s Brief

[ECF No. 10] and REVERSES the decision of the Commissioner. The Court REMANDS this

matter for further proceedings consistent with this Opinion. The Court DENIES Plaintiff’s

request to award benefits.

       SO ORDERED on April 3, 2020.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 13
